ALLOWABILITY NOTICE
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Receipt of the claim amendments and arguments/remarks filed 08 March 2022 is acknowledged.  Claims 1-3 were amended, claims 5-20 were cancelled, and new claims 21-27.  Claims 1-4 and 21-27 are pending.

Status of Objections and/or Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Information Disclosure Statement
The information disclosure statements (IDSs) filed 03/08/2022(5 pages) and 03/08/2022 (9 pages) have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,512,620 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited references teaches a method that comprises administering an intravenous dose of sotalol hydrochloride over a period of 1 hour to convert atrial fibrillation to normal sinus rhythm, wherein the IV dose is 100-150 mg sotalol hydrochloride, and administer oral dosing of sotalol hydrochloride at a 12-hour interval, wherein the oral dosing is initiated after the atrial fibrillation conversion and the oral dose is 135-165 mg of sotalol hydrochloride.  Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-4 and 21-27 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





	/Robert T. Crow/            Primary Examiner, Art Unit 1634